Citation Nr: 1502065	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-16 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for impingement syndrome, left shoulder, with history of bursitis, currently evaluated at 20 percent.

2.  Entitlement to an increased rating for the lumbar spine strain with degenerative disc disease and left lower extremity radiculopathy in excess of 10 percent prior to January 8, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability evaluation due to individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing in March 2014 before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Board is of the opinion that because the Veteran contended in his March 2014 Travel Board hearing that he was currently unemployed due to his service-connected left shoulder and lumbar spine disabilities, the evidence in this case raises an implicit claim for a TDIU.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a hearing transcript from the Veteran's March 2014 Travel Board hearing and VA treatment records dated in April 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to an increased rating for the service connected lumbar strain with degenerative disc disease and left lower extremity radiculopathy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left shoulder impingement syndrome with a history of bursitis is manifested by pain, stiffness, weakness, and restricted range of motion, with range of motion more nearly approximating shoulder level.

2.  The evidence demonstrates at most "moderate" neuropathy in the left upper minor extremity (left hand and fingers), associated with the service-connected left shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for the Veteran's left shoulder impingement syndrome with a history of bursitis have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code 5201 (2014).

2.  The criteria for a separate disability rating of 20 percent, but no greater, for neuropathy of the left hand and fingers, associated with the Veteran's service-connected left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8514 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in November 2010.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in December 2010 and January 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  The Board observes that the record contains a completed and signed Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing the Mississippi State Veterans Affairs Board as the Veteran's representative.  This form was dated in January 2014  and stamped as received in February 2014.  Although it is not clear whether this form was in the file at the time of the March 2014 Travel Board hearing, the Veteran's representative did not attend the hearing, and the Veteran did not mention his representative during the hearing.  Nonetheless, the Board finds that the Board hearing was sufficiently thorough; during the hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., quoting 38 C.F.R. 
§ 4.40.

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary, and the analysis below will focus on whether the Veteran meets the criteria for a higher rating for his left shoulder disability.

The Veteran seeks an evaluation in excess of 20 percent for his service-connected left shoulder impingement syndrome with a history of bursitis.  At the outset, the Board notes that the Veteran's service-connected left shoulder disability is currently rated at 20 percent disabling under Diagnostic Code 8514, paralysis of the musculospiral nerve (radial nerve).  However, in evaluating the Veteran's left shoulder impairment, the RO also considered Diagnostic Code 5201, limitation of motion, in its analysis.  

Where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The facts of this case support the separate application of a neurological diagnostic code and a diagnostic code based on limitation of motion.  The Veteran has credibly indicated on numerous occasions that he experiences neurological symptoms radiating from his left shoulder to his left hand and fingers.  Thus, his neurological issues affect different body parts from his left shoulder.  He has consistently and credibly reported numbness, weakness, tingling, and sensory deficits in his left hand and fingers, as well as pain and limitation of motion of the left shoulder. The Board therefore finds that separate ratings are warranted under Diagnostic Code 8514 based on the associated neuropathy of the left radial nerve, and under Diagnostic Code 5201, based on limitation of motion.  

Under Diagnostic Code 8514, mild incomplete paralysis of the musculospiral nerve (radial nerve) of either upper extremity, or moderate incomplete paralysis in the minor extremity warrants a 20 percent rating.  A 30 percent rating is warranted for moderate incomplete paralysis of the radial nerve in the major extremity.  Severe incomplete paralysis of the radial nerve in the minor extremity warrants a 40 percent rating, and the same in the major extremity warrants a 50 percent rating.  Complete paralysis of the radial nerve in the minor extremity warrants a 60 percent rating, and such warrants a maximum 70 percent rating in the major extremity.  Complete paralysis of the radial nerve contemplates symptoms such as drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip. (Total paralysis of the triceps occurs only as the greatest rarity).  38 C.F.R. § 4.124a, Diagnostic Code 8514. 

Diagnostic Code 5201 provides a 20 percent rating for arm motion limited at the shoulder level, major or minor, a 30 and 20 percent rating for arm motion limited midway between the side and shoulder level, major and minor respectively, and a 40 and 30 percent rating for arm motion limited to 25 degrees from the side, major and minor respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).  Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Although the Veteran's service-connected left shoulder disability is rated under Diagnostic Codes 5201 and 8514, the Board will consider all applicable diagnostic codes when evaluating the Veteran's disability.  Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

III.  Factual Background and Analysis

The Veteran seeks an evaluation in excess of 20 percent for his service-connected left shoulder impingement syndrome with a history of bursitis.  He contends that his symptomatology is more severe than reflected by the criteria associated with his current assigned disability rating.  

In an October 2009 VA neurology clinic note, the Veteran complained of chronic left upper extremity pain and weakness.  He described the pain as a constant, sharp, stabbing pain over the left deltoid that extended up to the cervical spine and down to the left hand.  The Veteran indicated that the pain was aggravated by movement and any physical activity.  On sensory examination, soft touch, pinprick, temperature, vibration, and proprioception were decreased in the left upper extremity.  It was noted that the Veteran's main symptoms were pain and paresthesias.

In a February 2010 VA neurology clinic note, the Veteran complained of left shoulder pain.  It was noted that the Veteran had an extraction bony spur out of his left shoulder in 1999.  He returned to the clinic to follow up on this complaint and was placed on Neurontin.  A March 2009 electromyography (EMG) showed old C5 radiculopathy.  Magnetic resonance imaging (MRI) of the C-spine revealed posterior osteophytes at C5 on the lateral side.  The Veteran described sharp, constant pain, which was exaggerated by movement.  He described pain traveling from the back of his left arm and wrapping around his left thumb.  On examination, sensation was decreased to palpation at C5-C6 distribution.

On VA examination in December 2010, the Veteran reported constant, dull pain, moderate to severe, with an intensity of six to seven.  He noted the pain was diffusely around the shoulder area.  He indicated that the pain worsened with movement.  He noted stiffness and occasional swelling.  The Veteran also reported that his left shoulder felt weak and unstable.  He indicated that he could not control it, but denied dislocation or subluxation.  The Veteran reported flare-ups two to three times per day.  He reported that during flare-ups, the pain intensity was nine, and he had additional limitations.  He indicated that he had to stop whatever he was doing, and the pain would last for 15 to 20 minutes.  He denied use of a sling or brace.  The Veteran reported tingling and numbness in his entire left hand beginning in 2000 after his surgery.  He noted that this occurred two to three times per month for approximately 20 minutes.  The Veteran reported feeling weak in the upper extremity, mainly with shoulder pain.  He noted that he was right-hand dominant.  The examiner noted that the pain was not in a dermatomal or peripheral nerve pattern.  He noted that the pain was mild to moderate, with an intensity of three to four.  The examiner noted the following functional limitations: no pulling or lifting and use of right hand to get in a truck.  The examiner noted the Veteran's left shoulder disability affected his occupation because he had to use his right hand to climb on the forklift.   

On examination, the examiner noted an operative scar on the top of the left shoulder, measuring eight centimeters in length and one centimeter in width.  The examiner noted that the scar was superficial, and not painful.  There was no skin breakdown, underlying soft tissue damage, or functional limitations with the scar.  There was mild tenderness present anteriorly on the left shoulder.  After three repetitions, forward flexion was to 100 degrees; abduction was to 80 degrees; internal rotation was to 90 degrees; and external rotation was to 80 degrees.  The Veteran's range of motion was limited by discomfort.  There was no loss of function with repetitive use, except as noted.  The examiner noted that loss of function due to flare-ups (DeLuca) could not be determined without resorting to mere speculation.  Power in the upper extremities was 4/5.  Deep tendon reflexes in the upper extremities was one to two bilaterally symmetrical.  There was decreased pinprick in the left upper extremity, but not in any dermatomal or peripheral nerve pattern.  X-ray imaging of the left shoulder was negative.

The examiner noted a diagnosis of impingement syndrome, left shoulder, with a history of bursitis.  The examiner noted that the neurological examination revealed a decreased pinprick, but not in the peripheral nerve or a radicular pattern.  The examiner noted that a March 2009 EMG noted C5 radiculopathy.  The examiner found mild to moderate functional limitation with lifting and holding.

In an April 2013 VA treatment record, the Veteran was seen for an annual evaluation with a report of left shoulder pain.

On VA examination dated in January 2014, the examiner noted a diagnosis of left shoulder impingement and left shoulder arthritis/osteoarthritis/degenerative joint disease.  The Veteran reported chronic, sharp pain at 5/10 intensity with flare-ups at 8/10 intensity.  He indicated flare-ups lasted three to four hours and occurred three to four times per week.  The Veteran reported occasional stiffness, weakness, and daily popping sounds.  He indicated his right hand was his dominant hand.  He indicated that with flare-ups, he could not do work above the shoulder, sleep on the left side, or lift greater than five to ten pounds.  Left shoulder flexion was to 125 degrees, with pain at 95 degrees.  Left shoulder abduction was to 105 degrees, with pain at 75 degrees.    External and internal rotation was to 90 degrees, with pain at 60 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  He did not have additional limitation in range of motion following repetitive-use testing.  The Veteran had the following functional loss of the left shoulder: less movement than normal and pain on movement.  He did not have localized tenderness or pain on palpation of joints/soft tissue/biceps tendon of the left shoulder.  He did not have guarding of the left shoulder.  Muscle strength was 5/5.  He did not have ankylosis of the left shoulder joint.  Hawkins' Impingement Test was positive on the left.  There was a history of mechanical symptoms.  There was tenderness on palpation of the AC joint on the left.  The cross-body adduction test was positive on the left.  The examiner noted that the Veteran had left shoulder arthroscopic surgery in January 1999.  The residual symptoms due to the surgery included chronic pain, stiffness, and decreased range of motion.  The examiner indicated that the Veteran's left shoulder disability impacted his ability to do work above the shoulder or lift heavy equipment.  He indicated that the Veteran was able to do sedentary work.  He noted that the Veteran's left shoulder disability caused mild functional limitation.

In the Veteran's March 2014 Travel Board hearing, he testified that his left shoulder disability affected the amount he could carry and his grip strength.

Initially, the Board finds that Diagnostic Codes 5200, 5202, and 5203 are inapplicable.  There is no evidence of ankylosis of the Veteran's left shoulder as required under Diagnostic Code 5200.  Diagnostic Code 5202 is also inapplicable, as there is no evidence of true recurrent dislocation of the humerus at the scapulohumeral joint.  Indeed, VA examinations note no history or objective evidence of dislocation.  Moreover, there is no evidence, lay or otherwise, showing fibrous union of the humerus, or nonunion or loss of head of the humerus.  Diagnostic Code 5203 is not applicable because there is no evidence of clavicle or scapula disability.  

X-ray imaging revealed evidence of degenerative disease in the left shoulder.  Under Diagnostic Code 5003 for degenerative arthritis, and Diagnostic Code 5010 for traumatic arthritis, the highest possible schedular rating is 20 percent.  As the Veteran's left shoulder disability is currently rated as 20 percent disabling under Diagnostic Code 5201, a higher evaluation is not possible under Diagnostic Codes 5003 or 5010.  38 C.F.R. § 4.71a. 

Regarding the criteria for limitation of motion of the arm under Diagnostic Code 5201, considering pain and functional loss due to pain, flexion was at most limited to 100 degrees, with objective evidence of pain beginning at 95 degrees, and abduction was at most limited to 80 degrees, with pain beginning at 75 degrees.  See December 2010 and January 2014 VA examination reports.  Notably, both the December 2010 and January 2014 VA examiners both found that there was no increased weakness, fatigue, loss of endurance, or incoordination of the left upper extremity following repetitive use.  Although the Veteran described flare-ups, the January 2014 VA examiner indicated that the Veteran's left shoulder disability limited his ability to do work above the shoulder and caused only mild functional limitation.  These findings therefore more nearly approximate or equate to limitation of motion of the left arm at shoulder level, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, a disability rating in excess of 20 percent based on limitation of motion is not warranted.  

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 20 percent as explained and discussed above.  

Accordingly, the Board finds the criteria for a disability rating in excess of 20 percent for the Veteran's left shoulder disability have not been met.

IV.  Separate Rating for Neuropathy of the Left Arm and Hand

The facts of this case support the separate application of a neurological diagnostic code.  The Veteran has credibly indicated on numerous occasions that he experiences neurological symptoms radiating from his left shoulder to his left hand and fingers.  Thus, his neurological issues affect different body parts from his left shoulder.  He has consistently and credibly reported numbness, weakness, tingling, and sensory deficits in his left hand and fingers. 

In particular, in an October 2009 VA neurology clinic note, the Veteran complained of chronic left upper extremity pain and weakness.  He described the pain as a constant, sharp, stabbing pain over the left deltoid that extended up to the cervical spine and down to the left hand.  The Veteran indicated that the pain was aggravated by movement and any physical activity.  On sensory examination, soft touch, pinprick, temperature, vibration, and proprioception were decreased in the left upper extremity.  It was noted that the Veteran's main symptoms were pain and paresthesias.  In a February 2010 neurology clinic note, the Veteran described pain traveling from the back of his left arm and wrapping around his left thumb.  On examination, sensation was decreased to palpation at C5-C6 distribution.

In the December 2010 VA examination, the Veteran reported tingling and numbness in his entire left hand beginning in 2000 after his surgery.  He noted that this occurred two to three times per month for approximately 20 minutes.  The Veteran reported feeling weak in the upper extremity, mainly with shoulder pain.  He noted that he was right-hand dominant.  The examiner noted that the pain was not in a dermatomal or peripheral nerve pattern.  He noted that the pain was mild to moderate, with an intensity of three to four.  Deep tendon reflexes in the upper extremities was one to two bilaterally symmetrical.  There was decreased pinprick in the left upper extremity, but not in any dermatomal or peripheral nerve pattern.  
The examiner noted that the neurological examination revealed a decreased pinprick, but not in the peripheral nerve or a radicular pattern.  The examiner noted that a March 2009 EMG noted C5 radiculopathy.  

Although the RO considered the neurological manifestations of the Veteran's left shoulder disability along with the Veteran's limitation of motion, it did not specifically assign a separate rating for these neurological manifestations.  Resolving doubt in the Veteran's favor, the Board will assign a separate neurological rating, as it is in the Veteran's benefit and is supported by the record. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014). 

Under 38 C.F.R. § 4.124a (2014), disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. 

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2014).

Under Diagnostic Code 8514, mild incomplete paralysis of the musculospiral nerve (radial nerve) of either upper extremity, or moderate incomplete paralysis in the minor extremity warrants a 20 percent rating.  A 30 percent rating is warranted for moderate incomplete paralysis of the radial nerve in the major extremity.  Severe incomplete paralysis of the radial nerve in the minor extremity warrants a 40 percent rating, and the same in the major extremity warrants a 50 percent rating.  Complete paralysis of the radial nerve in the minor extremity warrants a 60 percent rating, and such warrants a maximum 70 percent rating in the major extremity.  Complete paralysis of the radial nerve contemplates symptoms such as drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip. (Total paralysis of the triceps occurs only as the greatest rarity).  38 C.F.R. § 4.124a, Diagnostic Code 8514. 

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

There is evidence suggestive of "moderate" incomplete paralysis of the radial nerve in the minor upper extremity warranting a separate 20 percent rating for the left hand and fingers.  38 C.F.R. § 4.7.  Specifically, the Veteran has consistently reported, and the December 2010 VA examination confirms - numbness, pain, weakness, tingling, sensory deficits, and diminished reflexes in his left hand and fingers. The Veteran also has difficulty grasping and holding objects.  See March 2014 Travel Board hearing testimony.

However, the Veteran's statements and the medical evidence of record do not document any evidence of hand drop, bowel or bladder impairment, muscle atrophy, loss of tone, or other organic changes in the left hand or fingers that could entitle him to a higher rating above 20 percent.  There is also no evidence or allegation of complete paralysis.  As such, a separate 20 percent rating, but no greater, for "moderate" neuropathy of the minor upper extremity (left hand and fingers) associated with the Veteran's left shoulder disability is granted.  38 C.F.R. § 4.3. 

The Board has considered alternative diagnostic codes to determine whether they may be applied.  In particular, the Board considered Diagnostic Codes 8515 and 8516, which address median and ulnar nerves in the upper extremity area.  But under these diagnostic codes as well, evidence of "severe" symptomatology for the left hand and fingers would be necessary to grant a rating in excess of 20 percent for impairment in the left hand and fingers.  Such symptomatology is not shown.  Diagnostic Code 8514 remains the most appropriate diagnostic code here.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's left shoulder disability are specifically contemplated by the schedular criteria.  For instance, the Veteran's service-connected left shoulder impingement syndrome with a history of bursitis is manifested by pain, stiffness, weakness, and limitation of motion.  The ratings assigned contemplates these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an increased rating for left shoulder impingement syndrome with a history of bursitis, currently rated as 20 percent disabling, is denied.

A separate 20 percent disability rating for neuropathy of the left hand and fingers, associated with the Veteran's service-connected left shoulder disability, is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

As to the Veteran's claim for an increased rating for his service-connected lumbar spine strain with degenerative disc disease and left lower extremity radiculopathy, the Board observes that the Veteran was last provided a VA examination in January 2014, and in his March 2014 Travel Board hearing, he indicated his lumbar spine symptomatology had worsened.  In particular, the Veteran described worsening of his left leg radiculopathy.  Moreover, the Veteran described new symptomatology of radiculopathy in his right leg.  In light of the Veteran's assertions that his lumbar spine disability and associated radiculopathy may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his service-connected lumbar spine strain with degenerative disc disease and left lower extremity radiculopathy.

Additionally, pursuant to the rating schedule, associated objective neurologic abnormalities are evaluated separately, under an appropriate diagnostic code.  See General Rating Formula for Disease and Injuries of the Spine, Note (1).  Accordingly, the AOJ should consider whether separate evaluations are warranted for radiculopathy.

The Board further notes that since it has determined that a claim for a TDIU is part of the pending increased rating claims, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

While on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  Then, schedule the Veteran for a VA spine examination with an appropriate examiner to determine the nature and severity of his service-connected lumbar strain with degenerative disc disease and left lower extremity radiculopathy.  The claims folder, including a copy of this remand, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

	The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar spine disability.  All relevant tests and studies should be undertaken.

	The examiner should specifically report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.  The examiner should also identify any objective evidence of pain, weakeness, excess fatigability, and functional loss.

	The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of actue signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.

	The examiner should discuss any neurological abnormalities, to include erectile dysfunction, bowel/bladder impairment, and lower extremity symptoms, e.g. radiculopathy, paresthesias, weakness, etc., resulting from the service-connected lumbar spine disability.  The examiner should specifically state whether the Veteran has a current diagnosis of lumbar radiculopathy, and if so, indicate the severity.
	The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  

Finally, the examiner must address whether this disability, along with the service-connected left shoulder and left upper extremity neuropathy disabilities, precludes substantially gainful employment.

A rationale should accompany any opinion provided.

4.  After completing any additional development deemed necessary, adjudicate the issues on appeal, with consideration of whether separate evaluations are warranted for any lower extremity radiculopathy associated with the service-connected lumbar spine disability for any portion of the period on appeal.  If any benefit sought remains denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time to respond.  The matter should then be returned to the Board for appropriate appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


